SCHEDULE A to the INVESTMENT SUB-ADVISORY AGREEMENT Dated May 23, 2012 between EXCHANGE TRADED CONCEPTS, LLC and INDEX MANAGEMENT SOLUTIONS, LLC and ETF SERIES SOLUTIONS The Adviser will pay to the Sub-Adviser as compensation for the Sub-Adviser’s services rendered, a fee, computed daily at an annual rate based on the greater of (1) the minimum fee or (2) the average daily net assets of the respective Fund in accordance with the following fee schedule: Fund Minimum Fee Rate AlphaClone Alternative Alpha ETF 0.055% Vident Core U.S. Equity Fund 0.0275% IN WITNESS WHEREOF, the parties hereto have caused this Schedule A to be executed as ofNovember 25, 2013. EXCHANGE TRADED CONCEPTS, LLC By: /s/ J. Garrett Stevens Name: J. Garrett Stevens Title: Chief Executive Officer INDEX MANAGEMENT SOLUTIONS, LLC By: /s/ Michael J. Gompers Name:Michael J. Gompers Title:Chief Executive Officer ETF SERIES SOLUTIONS By: /s/ Michael A. Castino Name: Michael A. Castino Title: President
